Judge WEBB
dissenting.
I differ from the majority as to the significance of the consideration proven by affidavit in this case. Mr. Wooten has offered affidavits showing that legal consideration was paid for the transfer of the property. The plaintiff does not dispute by its affidavits that legal consideration was paid by Mr. Wooten. Indeed, it cannot dispute this.
Considering the affidavits of both sides, I believe there is a genuine issue as to whether there was valuable consideration. Legal consideration is not the issue.
I disagree that “adequacy” of consideration is irrelevant to the question of whether the conveyance was “voluntary” in this case. A conveyance that is fraudulent as to creditors can, nevertheless, be binding between the parties to the conveyance. Lane v. Becton, 225 N.C. 457, 35 S.E. 2d 334 (1945). Implicit in the holding in Lane v. Becton, supra, is the concept that consideration may be sufficient to support the deed between contracting parties, but not sufficient to remove the transaction from fraud.
L & M Gas Co. v. Leggett, 273 N.C. 547, 161 S.E. 2d 23 (1968), which is cited by the majority in defining “voluntary” conveyances, provides a good definition for determining if a conveyance was “voluntary.” Justice Branch writing for the Court defined “voluntary” conveyances as follows: “A conveyance is voluntary when it is not for value, i.e., when the purchaser does not pay a reasonably fair price such as would indicate unfair dealing and be suggestive of fraud.” L & M Gas Co. v. Leggett, supra at 549, 161 S.E. 2d at 25.
I believe the Court must look into the adequacy of consideration before it can properly grant summary judgment against a plaintiff on the issue of whether a conveyance was voluntary. This is an action affecting the title to real estate which is proper for a notice to be filed pursuant to G.S. l-116(a). Since a genuine material issue of fact existed as to whether the consideration paid represented a “reasonably fair price,” it was error for the trial judge to grant summary judgment in favor of defendant Wooten. I would reverse the trial judge’s order.